Citation Nr: 9935938	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-32 494A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 decision of the Board of Veterans' 
Appeals (Board) denying a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD) should be revised 
or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board as an original action on 
the motion of the veteran alleging clear and unmistakable 
error in the August 1997 Board decision.


FINDINGS OF FACT

1.  In an August 1997 Board decision, the Board granted a 70 
percent disability evaluation for PTSD but denied a 100 
percent evaluation.

2.  The August 1997 Board decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The August 1997 Board decision denying a 100 percent 
evaluation for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. 
§ 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error.  38 U.S.C.A. 
§ 7111(a) (West Supp. 1998).  Final regulations amending the 
Rules of Practice before the Board were promulgated and 
became effective February 12, 1999, providing for procedures 
to challenge prior Board decisions on the grounds of clear 
and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(1999); see Fugo v. Brown, 6 Vet.App. 40, 43 (1993).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(1999); see Russell v. Principi, 3 Vet.App. 310, 314 (1992).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Clear and 
unmistakable error does not include a change in medical 
diagnosis, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (1999).  A claim of clear and 
unmistakable error may not be based on opinions of the Court 
that formulate new interpretations of the law subsequent to 
the decision being challenged.  38 C.F.R. § 20.1403(e) 
(1999); Berger v. Brown, 10 Vet.App. 166, 170 (1997).

In the present case, the veteran has alleged clear and 
unmistakable error of the Board's August 1997 decision.  The 
record shows that the RO initially granted service connection 
for PTSD in a March 1993 rating decision and assigned a 10 
percent disability evaluation effective from July 1992.  The 
rating assigned for this disability was thereafter increased 
to 30 percent effective from July 1992.  The Board, in the 
presently contested decision, increased the evaluation to 70 
percent.

During the pendency of the veteran's appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Under the former criteria, a 
70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1999).  The 
revised regulations provide that a 70 percent evaluation is 
warranted where symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

The evidence of record reflects that the veteran underwent 
numerous VA examinations and that several VA physicians 
proffered opinions as to the veteran's level of disability.  
The veteran was afforded VA examinations in September 1992, 
February 1993, November 1995, and May 1996.  During all of 
the examinations, it was observed that the veteran suffered 
from right-sided hemiparesis, expressive aphasia, mild 
dementia, and impairment of cognitive functioning, and was 
wheelchair bound, secondary to a cerebrovascular accident.  
Therefore, the veteran's history and description of 
symptomatology were largely provided by his sister or 
brother-in-law.  Due to the aforementioned physical 
disabilities, the examiners acknowledged that it was 
difficult to discern and to isolate the symptomatology 
associated with the veteran's PTSD.

The veteran's PTSD symptomatology was consistently described 
as including depression, anxiety, sleep disturbance, 
nightmares, intrusive thoughts, and exaggerated startle 
response.  During the September 1992 and February 1993 VA 
examinations and psychological assessment, the veteran was 
assessed with mild to moderate chronic PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 40.  During 
the VA examination of November 1995, the veteran was 
diagnosed with mild dementia, depression, and PTSD of a mild 
to moderate degree.  It was noted that the depression seemed 
to be secondary to both his dementia and PTSD.  He was 
assigned a GAF score of 35.  In March 1996, the VA examiners 
explained that a GAF score of 35 indicated major impairment 
in many areas of life and that the veteran's depression 
derived partly from his stroke, and partly from his PTSD.

The VA examiner in May 1996 found the veteran to be severely 
impaired from both his PTSD and the residuals of the stroke.  
While much of his depression was due to the stroke, it was in 
some degree attributable to the PTSD.  The examiner commented 
that it was not possible to know which percentage was 
attributable to the stroke and which to the PTSD.  The 
veteran was found to be incapable of employment and of 
independent living.  He was assessed with chronic PTSD, 
dementia, adjustment disorder with depression, and status 
post cerebrovascular accident with secondary expressive 
aphasia, right hemiparesis, and seizure disorder.  He was 
assigned a GAF score of 35.

In August 1996, the VA examiner clarified that the veteran's 
GAF score of 35 was based on the PTSD and that it did not 
include impairment of functioning due to physical or 
environmental limitations.  The GAF score represented severe 
impairment of psychological, social, and occupational 
functioning.  In December 1996, another VA psychiatrist 
reviewed the veteran's history and offered the opinion that 
it was almost impossible, on an objective basis, to determine 
what effect the PTSD had upon the veteran because of the 
symptoms associated with the stroke.

The examiner elaborated that, prior to the stroke, the 
veteran was reported to have had friends and a relatively 
active social life.  However, he also exhibited some symptoms 
of PTSD before the stroke and continued to exhibit anxiety.  
The examiner determined that the veteran's PTSD appeared to 
be moderate and that it caused less impairment than the 
dementia or stroke.  Overall, the veteran's GAF score was 35, 
but if one considered only the PTSD, it would be no higher 
than 50, and most likely 42, granting the veteran the benefit 
of the doubt.

Upon a review of the law and record before the Board at the 
time of the August 1997 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at the decision that 
the veteran's PTSD warranted a 70 percent disability 
evaluation.  The previous Board decision thoroughly and, in 
great detail, reviewed the medical evidence of record.  
Further, the Board correctly applied both the former and 
revised criteria for psychiatric disabilities.  In 
particular, the Board determined that the veteran's PTSD did 
not warrant a 100 percent evaluation because his PTSD was 
found to cause severe, not total, occupational and social 
impairment, and he did not generally exhibit the 
symptomatology necessary for a 100 percent evaluation.

The veteran, through his sister, contends that the August 
1997 Board decision contained clear and unmistakable error 
because, in effect, his PTSD symptomatology is more severe 
than acknowledged by the VA examiners or the Board.  The 
veteran's argument, in essence, is that the evidence was not 
properly weighed and evaluated.  However, mere disagreement 
with how the Board evaluated the facts before it is 
inadequate to provide a basis for a finding of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3) (1999); 
Luallen v. Brown, 8 Vet.App. 92, 95 (1995).  Accordingly, the 
Board decision of August 1997 was not clearly and 
unmistakably erroneous and the veteran's motion must be 
denied.


ORDER

As the Board did not commit clear and unmistakable error in 
the August 1997 decision, the motion is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 



